IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT


                                       No. 99-60592
                                     Summary Calendar



QUITMAN CONSOLIDATED SCHOOL DISTRICT;

                              Plaintiff - Counter Defendant - Appellee,

STEVE CONNER, a member of the board of education; LARRY
HOWZE, a member of the board of education; LEWIS JEFFERSON,
a member of the board of education; MICKEY LONG, a member of
the board of education; WALTER TAYLOR, a member of the board
of education

                              Plaintiffs - Appellees

v.

ENTERPRISE SCHOOL DISTRICT, by and through its
superintendent, Kenneth W Pouncey; ANDREW KERSH, a member of
the board of education; LINDA SISSON, a member of the board of
education; MICHAEL GUNN, a member of the board of education; JOHN
MCPHEARSON, a member of the board of education; BILLY
MOSLEY, a member of the board of education

                              Defendants - Counter Claimants - Appellants

                           --------------------
               Appeal from the United States District Court
                 for the Southern District of Mississippi
                          USDC No. 4:99-CV-60-LN
                           --------------------
                               July 11, 2000

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

       Plaintiff-Counter Defendant-Appellee Quitman Consolidated



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
School District and Plaintiffs-Appellees Steve Conner, Larry

Howze, Lewis Jefferson, Mickey Long, and Wayne Taylor (all

members of the Quitman Consolidated School District Board of

Education)(collectively, “Quitman”) originally brought this

declaratory judgment action against Defendants-Counter Claimants-

Appellants Enterprise School District, its superintendent, and

members of its board of education (collectively, “Enterprise”) in

Mississippi state court.    The suit sought a judgment declaring

that: (1) complete ownership of the Clarke County Vocational

Technology Center (the “Center”) is vested in the Quitman

Consolidated School District; (2) Quitman has a right to assess

tuition and registration fees to non-district students; (3)

Enterprise owes Quitman back tuition payments for Enterprise

students who attended the Center; and (4) Enterprise must furnish

Quitman with a full accounting of all funds generated by

Sixteenth Section lands within the shared townships of Clarke

County, Mississippi.

     Enterprise removed the action to the United States District

Court for the Southern District of Mississippi.       Enterprise based

removal on two separate grounds.       First, it contended that

removal was proper under 28 U.S.C. § 1441(b) because the federal

courts had continuing jurisdiction over this matter as the issues

raised by Quitman affected desegregation orders previously

entered by this court.     Second, it alleged that removal was also

proper under 28 U.S.C. § 1443 because the suit was being brought

                                   2
against Enterprise in its role as an “enforcer” of the earlier

desegregation decrees.   Enterprise subsequently filed a

counterclaim seeking: (1) a preliminary injunction ordering that

Enterprise students be allowed to continue their studies at the

Center; and (2) an order declaring that the Center be operated as

a regional vocational education center pursuant to Mississippi

Code Annotated §§ 37-31-71 to 37-31-79 (1996).

     Quitman subsequently moved the district court to remand the

case to state court.   The district court found that the suit was

neither connected to the previous desegregation orders, nor to

Enterprise’s role as an “enforcer” of the earlier desegregation

decrees.   The district court therefore remanded the case to state

court.   Enterprise timely appeals.

     As an initial matter, it should be noted that this court has

jurisdiction to hear Enterprise’s appeal.   While an order

remanding a case to state court is generally not reviewable, if

the case was originally removed pursuant to 28 U.S.C. § 1443 this

court may review a subsequent remand order.   See 28 U.S.C.

§ 1441(d).

     On appeal, Enterprise argues that the case was properly

removed under 28 U.S.C. § 1443(2) because resolution of the

instant suit could potentially conflict with prior desegregation

orders issued by this court. See Lauderdale County Sch. Dist. v.

Enterprise Consol. Sch. Dist., 24 F.3d 671, 688-98 (5th Cir.

1994); United States v. Hinds County Sch. Board, 423 F.2d 1264

                                 3
(5th Cir. 1969); United States v. Hinds County Sch. Board, 417
F.2d 852 (5th Cir. 1969).   Section 1443(2) allows a defendant to

remove a case to federal court if he is sued in state court for

“refusing to do any act on the ground that it would be

inconsistent with any law providing for equal rights.”    News-

Texan, Inc. v. City of Garland, Texas, 814 F.2d 216, 218 (5th

Cir. 1987) (internal quotations and citations omitted).

Enterprise essentially contends that Quitman’s requested relief

would force Enterprise to take actions that would violate the

earlier desegregation decrees issued by this court, and therefore

removal of this action under § 1443(2) is proper.

     A review of Quitman’s declaratory judgment action and

Enterprise’s answer and counterclaim, however, reveals that the

instant action does not involve desegregation issues, issues

addressed in the prior desegregation cases, or any other civil

rights issue.   Moreover, Enterprise has not shown a colorable

conflict between resolution of this case and the prior

desegregation decrees.   See Alonzo v. City of Corpus Christi, 68
F.3d 944, 946 (5th Cir. 1995); see also News-Texan, Inc., 814
F.2d at 218-21.   As such, Enterprise has failed to show that

removal was proper under § 1443(2) or that federal jurisdiction

otherwise exists.   Therefore, the district court’s remand of this

case is AFFIRMED.




                                 4